PER CURIAM.
This record shows that on a vital question of fact, viz. whether assuming fraudulent representation on the bankrupt’s part the petitioner was in the least misled or influenced thereby, both the referee and the District Court found the fact to be against petitioner’s contention. As we remarked in a somewhat similar case, the trial court “had the advantage of seeing and hearing the witnesses, and his finding upon the facts should not be disturbed.” In re K. Marks & Co., 218 Fed 455, 134 C. C. A. 255.
In this instance, we are in entire accord with the finding below, and-therefore affirm the order appealed from, with costs.